                                                                              &




                                                                                    ...

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK IANTOSCA,

              Plaintiff,                          19-cv-4527 (JSR)

         -against-
                                                  USDCSDNY
 ELIE TAHARI, LTD.
                                                  DOCUMENT
              Defendant.                          ELECTRONICALLY FILED
                                                  DOC#: _ __,..______,__c-1-1-..../L-
                                                  DATT     ,\   rr:-:
JED S. RAKOFF, U.S.D.J.

     For    the   reasons        stated   from   the     bench,         see       transcript,

12/6/19, the Court grants default judgment against Defendant. The

Court refers this case to Magistrate Judge James L. Cott to conduct

an inquest on damages.

     SO ORDERED.

Dated:       New York, NY

             December    _f__,   2019




                     J




                                           1
